DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figure 1 for the claimed limitations of an electron affinity of the first semiconductor is larger than an electron affinity of the second semiconductor, and wherein a band gap of the first semiconductor is lower than a band gap of the second semiconductor, and wherein an electron mobility of the first semiconductor is larger than an electron mobility of the second semiconductor, as recited in claims 22-24, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 13-17 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (2002/0109196) in view of Applicant Admitted Prior Art (AAPA).Regarding claim 2, Fujisawa et al. teach in figure 2 and related text a semiconductor device comprising: 
a first semiconductor 21 (and may include layers 6 and 61 formed inside layer 21, see annotated figure 2 below), the first semiconductor comprising;
 a first region (on the right side); 
a second region (on the left side); and 
a third region (the region of layer 21 which is located directly under the gate dielectric between the first region and the second region) between the first region and the second region; 
a first conductor 7 (see annotated figure 2 below) over the first semiconductor; 

a second semiconductor (including layers 20, 61 and channel region of layer 21 directly between regions 61, see annotated figure 2 below) over the first conductor 7, the second conductor 7 and the first semiconductor 21, the second semiconductor being in direct contact with the first region of the first semiconductor (the right side region of layer 21 located directly under layer 61), the second region of the first semiconductor (the left side region of layer 21 located directly under layer 61) and the third region of the first semiconductor; 
a first insulator 3 over and in contact with a top surface of the second semiconductor (the channel region of layer 21 which is located directly between regions 61); and 
a third conductor 41 over the first insulator, the third conductor 41 overlapping the third region of the first semiconductor, 
wherein the third region of the first oxide semiconductor 21 comprises a channel formation region (the region of element 21 which is located directly under gate 4) of the semiconductor device,
wherein the second oxide semiconductor (including layers 20, 61 and channel region of layer 21 directly between regions 61) is between the third conductor 41 and the channel formation region 21 of the semiconductor device,
wherein the third conductor 41 and the first region of the first oxide semiconductor do not overlap at all in a cross section in a channel length direction, and
wherein the third conductor 41 and the second region of the first semiconductor do not overlap at all in the cross section in the channel length direction. 
Fujisawa et al. do not teach using oxide semiconductor.
AAPA teaches in paragraphs [0005]-[0006] the advantages of using oxide semiconductor.AAPA and Fujisawa et al. are analogous art because they are directed to semiconductor transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fujisawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use oxide semiconductor material, as taught by AAPA, in Fujisawa et al.’s device in order to improve the device characteristics.

    PNG
    media_image1.png
    906
    939
    media_image1.png
    Greyscale

Regarding claim 17, Fujisawa et al. teach in figure 2 and related text a semiconductor device comprising: 
a first semiconductor 21 comprising a channel formation region (the region of element 21 which is located directly under gate 4);
a first conductor 7 over the first semiconductor; 
a second conductor 7 over the first semiconductor; 

a first insulator 3 over and in contact with a top surface of the second semiconductor (the channel region of layer 21 which is located directly between regions 61); and 
a third conductor 41 over the first insulator 3, the third conductor 41 overlapping the region (layer 61 and part of channel region of layer 21) of the second semiconductor.
a second insulator (layers 8 and 9) over the first conductor 7, the second conductor 7 and the second semiconductor, the second insulator (layers 8 and 9) being in contact with the region (at least layer 61) of the second semiconductor, 
wherein the second oxide semiconductor is between the third conductor 41 and the channel formation region 21 of the semiconductor,
wherein the second insulator (layer 8 is formed of TEOS) has a higher relative permittivity than the first insulator 3 (silicon oxide), 
Fujisawa et al. do not teach using oxide semiconductor and do not teach forming layer 9 of TEOS.AAPA teaches in paragraphs [0005]-[0006] the advantages of using oxide semiconductor.AAPA and Fujisawa et al. are analogous art because they are directed to 
Regarding claim 9, Fujisawa et al. teach in figure 2 and related text a semiconductor device comprising: 
a first semiconductor 21 (and includes layers 6 and 61 formed inside layer 21), the first semiconductor comprising: 
a first region 6; 
a second region 6;
a third region (arbitrarily chosen) between the first region and the second region; 
a fourth region (arbitrarily chosen) between the first region and the third region; and 
a fifth region (arbitrarily chosen) between the second region and the third region; 
a first conductor 7 over the first semiconductor, the first conductor 7 being in contact with the first region 6 of the first semiconductor; 
a second conductor 7 over the first semiconductor, the second conductor being in contact with the second region 6 of the first semiconductor; 

4823-5665-4645.1-4- Docket No.: 740756-4418a sixth region (part of 61 and part of layer 21) in contact with the third region of the first semiconductor; 
a seventh region (part of 61 and part of layer 21) in contact with the fourth region of the first semiconductor; and 
an eighth region (part of 61 and part of layer 21) in contact with the fifth region of the first semiconductor; 
a first insulator 3 over and in contact with a top surface of the second semiconductor (the channel region of layer 21 which is located directly between regions 61); and 
a third conductor 41 over the first insulator, the third conductor overlapping the third region of the first semiconductor, and 
a second insulator (layers 8 and 9) over the first conductor 7, the second conductor 7 and the second semiconductor, 
wherein the third region of the first oxide semiconductor comprises a channel formation region  (the region of element 21 which is located directly under gate 4) of the semiconductor device,
wherein the second oxide semiconductor (including layers 20, 61 and channel region of layer 21 directly between regions 61) is between the third conductor 41 and the channel formation region 21 of the semiconductor device,

wherein the first insulator 3 is in contact with the sixth region of the second semiconductor,
and wherein the second insulator (8 and 9) is in contact with the seventh region of the second semiconductor and the eighth region of the second semiconductor. Fujisawa et al. do not teach using oxide semiconductor and do not teach forming layer 9 of TEOS.AAPA teaches in paragraphs [0005]-[0006] the advantages of using oxide semiconductor.AAPA and Fujisawa et al. are analogous art because they are directed to semiconductor transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fujisawa et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use oxide semiconductor material, as taught by AAPA, and to form layer 9 of TEOS, in Fujisawa et al.’s device in order to improve the device characteristics and in order to simplify provide better protection to the gate by using well known materials, respectively.
Regarding claims 3 and 4, the combined device includes a second insulator over the first conductor, the second conductor and the third conductor, and wherein the second insulator has a higher relative permittivity than the first insulator.
Regarding claims 5 and 13, prior art teaches substantially the entire claimed structure, as applied to the claims above, except having a length of the first and fourth regions of the first oxide semiconductor to be less than or equal to 30 nm.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a length of the first and fourth regions of the first oxide semiconductor to be less than or equal to 30 nm in prior art’s device in order to reduce the size of the device.
Regarding claims 6, 14, and 19, by considering the first oxide semiconductor as being layers 21 and substrate 1, then the first oxide semiconductor comprises a first layer and a second layer, and wherein an electron affinity of the first layer is different from an electron affinity of the second layer.  In the alternative, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first layer of an electron affinity different from an electron affinity of the second layer in prior art’s device in order to improve the device characteristics.
Regarding claims 7, 15 and 20, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first semiconductor comprises indium and oxygen in prior art’s device in order to improve the device characteristics.
Regarding claims 8, 16 and 21, it would have been obvious to a person of ordinary skill 

Regarding claims 22-24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use prior art’s device in a various devices, such as HMET, wherein an electron affinity of the first semiconductor is larger than an electron affinity of the second semiconductor, and wherein a band gap of the first semiconductor is lower than a band gap of the second semiconductor, and wherein an electron mobility of the first semiconductor is larger than an electron mobility of the second semiconductor, in order to enhance the device capabilities.

Regarding claim 25, in the combined device the second semiconductor has a property of blocking diffusion of hydrogen and silicon.

Claims 2-8 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2013/0009148) in view of Applicant Admitted Prior Art (AAPA).Regarding claim 2, Yamazaki teaches in figure 4B and related text a semiconductor device comprising: 
a first semiconductor 102, the first semiconductor comprising;
 a first region (on the right side); 
a second region (on the left side); and 

a first conductor 105a over the first semiconductor; 
a second conductor 405b over the first semiconductor; 
a second oxide layer 103 over the first conductor, the second conductor and the first semiconductor, the second semiconductor being in direct contact with the first region of the first semiconductor, the second region of the first semiconductor and the third region of the first semiconductor; 
a first insulator 402 over and in contact with a top surface of the second semiconductor; and 
a third conductor 401 over the first insulator, the third conductor overlapping the third region of the first semiconductor, 
wherein the third conductor 401 and the first region of the first oxide semiconductor do not overlap at all in a cross section in a channel length direction, and
wherein the third conductor 401 and the second region of the first semiconductor do not overlap at all in the cross section in the channel length direction. Yamazaki does not explicitly state forming buffer layer 103 of oxide semiconductor material.Yamazaki teaches in paragraph [0115], for example, that “the buffer layer containing a constituent similar to that of the oxide semiconductor layer”.
AAPA teaches in paragraphs [0005]-[0006] the advantages of using oxide semiconductor.

Regarding claim 3, Yamazaki teaches in figure 4B and related text a second insulator 407 over the first conductor, the second conductor and the third conductor,  

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulator of a higher relative permittivity than the first insulator in Yamazaki’s device in order to provide better protection to the gate.
Regarding claim 5, prior art teaches substantially the entire claimed structure, as applied to the claims above, except having a length of the first region of the first oxide semiconductor to be less than or equal to 30 nm.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a length of the first region of the first oxide semiconductor to be less than or equal to 30 nm in prior art’s device in order to reduce the size of the device.
Regarding claim 6, by considering the first oxide semiconductor as being layers 102 and part of layer 102, then the first oxide semiconductor comprises a first layer and a second layer, and wherein an electron affinity of the first layer is different from an electron affinity of the second layer.  
Regarding claim 7, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first semiconductor comprises indium and oxygen in prior art’s device in order to improve the device characteristics.
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use prior art’s device in a display device comprising battery in order to use the device in portable application which requires display.
Regarding claims 22-24, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use prior art’s device in a various devices, such as HMET, wherein an electron affinity of the first semiconductor is larger than an electron affinity of the second semiconductor, and wherein a band gap of the first semiconductor is lower than a band gap of the second semiconductor, and wherein an electron mobility of the first semiconductor is larger than an electron mobility of the second semiconductor, in order to enhance the device capabilities.


Regarding the claimed limitation of forming “a first semiconductor” and “a second semiconductor”, as recited in claims 2, 9 and 17, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The formation of two identical semiconductors in contact with each other does not produce a structure which is distinct from a structure formed by only one semiconductor.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 


Response to Arguments
1.      Applicants argue that there is support in the specification for the claimed limitations, as recited in claims 22-24, because “First, Applicant directs the Examiner's attention to paragraphs [0070] and [0084]-[0087] of the original specification, where Table 1 and other relevant descriptions disclose the embodiment of FIG. 1” and “it is improper to assert that “subject matter which was not described in the specification” (emphasis added) solely because the support is provided in the non-elected embodiment.

1. 	It is noted that paragraph [0070] and paragraphs [0084]-[0087] are directed to the “transistor illustrated in FIG. 7B).
Furthermore, the rejection does not state that the subject matter was not described in the specification. The rejection states that there is no support in the elected embodiment of figure 1 for the claimed limitations, as recited in claims 22-24. There may be support in different inventions and structures for said claimed limitations but not in the invention which is being examined.

2.	Applicants argue that “annotated FIG. 2 provided in the Office Action includes the arrow labeled "first oxide semiconductor" points to the line which covers layers 20, 61 and channel region of layer 21 directly between regions 61, whereas the arrow labelled "second oxide semiconductor" points to layer 21 including layers 6 and 61. Thus, Applicant understands that there is an error either in the annotations to the FIG. 2, or in the rejection text”. 


3.	Applicants argue that “except the channel region of layer 21, the alleged "second semiconductor" comprises layer 20 which is formed separately from layer 21 (see, FIG. 2, paragraphs [0050] and [0052], Fujisawa) and, therefore, appears to contradict the claimed second semiconductor since the alleged "second semiconductor" of Fujisawa (single element) is formed of two different layers”. 

3.	The broad recitation of the claim does not require that the second semiconductor comprises a single element.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
A recitation wherein the second semiconductor comprises a single element will overcome the current rejection. 

 4.	Applicants argue that since “the claimed "channel region" is grouped together with the alleged second semiconductor”, then “it is unclear what element/component of Fujisawa meets the claimed limitation "... the second oxide semiconductor is between the third conductor and the channel formation region of the semiconductor device”. 



5.	Applicants argue that “paragraph [0045] of Yamazaki explicitly requires that the alleged "second oxide semiconductor", buffer layer 103, preferably has insulating properties. In another words, the buffer layer 103 of Yamazaki would not be configured to serve as an active layer”.

5.	The rejection does not suggest that the buffer layer 103 of Yamazaki would be configured to serve as an active layer.  The examiner disagrees with applicants’ assertion that oxide semiconductor can be used only as a channel active layer.  It is well-known in the art that oxide semiconductor can be used for many other purposes in the semiconductor industry.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
1/22/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800